Title: Abigail Adams to Mary Smith Cranch, 3 April 1790
From: Adams, Abigail
To: Cranch, Mary Smith


my dear sister
April 3d 1790 N york
I congratulate you and my dear Neice upon the late happy event in your Family. can you really believe that you are a Grandmamma? does not the little fellow feel as if he was really your own. if he does not now, by that time you have lived a year with him, or near you, I question if you will be able to feel a difference. have you been so much occupied by these New cares as not to be able to write me a line upon the Subject. it was from a Letter of cousin [Wi]lliams to Charles that I learnt the agreeable news, at which [I] most sincerely rejoice. I doubt not as my amiable Neice has fullfild all the Relative duties in which she has been calld to act with honour to herself and satisfaction to her Friends, she will not fail to discharge the New one which has fallen to her share with equal ability. I wish my dear sister I could go with you to visit her, as we used to do, and that I could personally tell her how much her safety and happiness is dear to me. I should receive more real satisfaction in one hour, than in months of the uninteresting visits which my situation obliges me both to receive and pay. my old Friend Mrs Rogers has past the winter in N York and we have lived in our former intimacy. I shall regreet her leaving it. Mrs Smith and her Family the chief of them have been for three weeks at Jamica upon a visit. the House really felt so lonely after [ma]ster william went, that I sent for him back yesterday. John and he are both very fine children, but as yet my attachment to william is much the strongest. his temper is sweet and his disposition docile.
This place begins to reassume all its Beauty. I wish you could come and see it. For situation and prospect I know no equal. we have been gardning for more than a week. I always forgot to inquire of my Neices if the flower seeds succeeded last year. I fear my prospect of visiting Braintree will be cut of, by the short recess of congress. the buisness before them is so important, and takes so much time to discus it, that they talk now of only adjourning through the Hot Months, and the breaking up a Family for a few months, the expence attending the journey with those domesticks which we must bring on, will out run the Sum allotted by our generous Country, so that I see no prospect of visiting my Friends. I must therefore content my self with hearing from them as often as I can.
I wrote you a fortnight since that Genll Knox had given his word to mr A that he would do something for mr J Cranch. I presume he will not forget him. I shall dine there on twesday next, and as the Genll is always very civil polite and social with me, I will drop a word to him if opportunity offers. mr Jefferson is here, and adds much to the social circle
I wish to have some seed Beans of scarlet and of the white kind, the pod of which is so tender. I forget the Name, but believe you will know. they grow in, joints and are very fruitfull. adieu. tis time to go to meeting, o that it was to hear good dr Price, or mr clark or Thacher, or any body whose sentiments were more conformable to mine. ever yours
A Adams
